Lease Agreement No. 11124       

 

EXHIBIT 10.1

 

EQUIPMENT LEASE/OPTION TO PURCHASE AGREEMENT

 

THIS EQUIPMENT LEASE/OPTION TO PURCHASE AGREEMENT (the "Lease") is made
effective the day of July 17, 2013 ("Effective Date")

 

BETWEEN:

 

Save The World Air, Inc.

(the "Lessor")

- and -

TransCanada Keystone Pipeline, L.P.

by its agent,

TC Oil Pipeline Operations Inc.
("TransCanada")

(collectively, the "Parties" or individually, a "Party")

 

RECITALS

 

WHEREAS TransCanada operates a high pressure oil pipeline and related facilities
and the Lessor has developed viscosity reduction technology ("Technology");

 

AND WHEREAS TransCanada wishes to lease and test the effectiveness of Lessor's
Technology and Equipment (as described below);

 

AND WHEREAS the Lessor is prepared to lease the Equipment to TransCanada on the
terms and conditions set forth in this Lease, which includes an option for
TransCanada to purchase the Equipment during or upon termination of the Initial
Term or Extended Term, if any (defined below).

 

NOW, THEREFORE, in consideration of the covenants set forth below and for other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties, the Parties agree, as follows:

 

1.Equipment Leased.

 

The Lessor hereby leases, non-exclusively, to TransCanada and TransCanada leases
from the Lessor the equipment, along with the equipment attached thereto or
contained therein as described in Schedule A attached to this Lease and made a
part hereof (the "Equipment"), together with all parts, components, accessories,
accessions, replacements, substitutions, additions and improvements now or in
the future attached to or forming a part thereof.

 



1

 

 





2.Delivery, Installation, Data Collection and Maintenance of the Equipment.

 

A.The Lessor, at TransCanada's expense, shall deliver the Equipment to
TransCanada by a date no later than January 13, 2014. This date may be extended
by the mutual written consent of the Parties.

 

B.The Equipment shall be delivered and installed, at TransCanada's expense, to
the location designated by TransCanada.

 

C.Installation shall be performed by TransCanada in a professional and
workmanlike manner in conformance with all recommendations of Lessor, and in
compliance with good construction and engineering practices.

 

D.The Lessor shall provide TransCanada with instructional service in the
installation and operation of the Equipment.

 

E.Any alterations or modifications to the Equipment may be made only upon
consultation with and written approval by the Lessor, which approval shall not
be unreasonably withheld.

 

F.TransCanada, at its expense, shall keep and maintain the Equipment in good
working order and repair. In the event the Equipment, during the Term hereof, is
lost, damaged, destroyed, in whole or in part, or stolen, TransCanada shall pay
to Lessor the replacement cost of the Equipment, and the obligations of this
Lease shall end.

 

G.All repairs and maintenance of the Equipment shall be performed promptly by
TransCanada. TransCanada shall supply labor, at TransCanada's cost, and all
materials shall be provided by Lessor, at Lessor's cost. Lessor shall provide
TransCanada with a designated person to assist in TransCanada's repairs and
maintenance of the Equipment.

 

H.Data acquisition will be collaborative and transparent between Lessor and
TransCanada, including, but is not limited to data described in Schedule C. All
data collected will be subject to mutually binding confidentiality and
nondisclosure agents. Data cannot be shared or released to any outside entity
(other than Lessor or TransCanada) or third party without the written consent of
both Parties.

 

I.Parties may, from time to time, make changes or improvements to the Equipment
("Improvements"). Any such Improvements will be the sole intellectual property
of Lessor.

 

3.Term And Lease Payment.

 

3.1The term of this Lease of Equipment shall be for a period of six (6) months
(the "Initial Term"), commencing on the date of installation of the Equipment,
estimated to be on a date no later than March 1st, 2014. On sixty (60) days'
written notice prior to the expiration of the Initial Term, TransCanada shall
have an option to extend the Lease for an additional eighty-four (84) months
("Extended Term"), subject to TransCanada's exercise, if at all, of its option
to purchase the Equipment in accordance with Section 12, below.



2

 

 



3.2During the Initial Term and Extended Term, if any, TransCanada shall pay to
the Lessor, a monthly lease fee in U.S. Dollars in the amount of Sixty Thousand
Dollars ($60,000) ("Monthly Lease Payment"). In the event the Equipment is
removed from service at its initial location and re-installed to a new location
during the Initial Term of the Lease, the Monthly Lease Payment during the
Initial Term of the Lease shall be reduced to Twenty Thousand Dollars ($20,000)
per month ("Standby Lease Payment") until the Equipment is placed back in
service at its new location, at which time the Monthly Lease Payments shall
again be Sixty Thousand Dollars ($60,000). If the Equipment is in service for a
partial month, the Monthly Lease Payment and Standby Lease Payment shall be
calculated and paid on a pro rata per day basis.

 

3.3TransCanada shall pay each Monthly Lease Payment to the Lessor on the first
day of each month during the Initial Term and Extended Term, if any, of this
Lease.

 

3.4TransCanada shall pay each Monthly Lease Payment to a bank account designated
by the Lessor.

 

3.5TransCanada shall be responsible for payment of all licensing and
registration fees in respect of the Equipment.

 

4.Title.

 

The Parties agree that title and ownership to the Equipment shall remain at all
times with the Lessor, unless purchased by TransCanada in accordance with
Section 12, below.

 

5.Acceptance of Delivery.

 

5.1By accepting possession of the Equipment under this Lease, TransCanada
accepts the condition of the Equipment.

 

5.2Upon consultation with and approval by Lessor, the Parties agree that
TransCanada is authorized, at its sole expense, to furnish or install on the
Equipment new or renewed replacement parts and to make any additions or
improvements which TransCanada deems necessary for the proper maintenance and
operation of the Equipment. All such parts, additions and improvements shall be
deemed a part of the Equipment, and subject to Section 4, above.

 

6.Operating Use.

 

TransCanada shall operate the Equipment during the Initial Term and Extended
Term, if any, for the purpose only as set forth in the Recitals, above.

 



3

 

 



7.Limitation of Liability.

 

7.1Each Party shall be liable to the other Party, its agents and employees for
all losses or damages arising out of or attributable to the acts or omissions,
willful misconduct or breach of this Lease by such Party.

 

7.2TransCanada acknowledges that TransCanada will obtain the Equipment on an "as
is where is basis" without relying on the Lessor. The Lessor makes no warranty
or representation, express or implied, statutory or otherwise, as to the design,
quality, capacity or fitness of the Equipment for any particular purpose.

 

7.3TransCanada agrees that no defect or unfitness of the Equipment shall relieve
TransCanada of the obligation to pay the Monthly Lease Payments throughout the
Initial Term and Extended Term, if any, hereof.

 

7.4TransCanada acknowledges and agrees that the Lessor shall not be liable or
responsible for any non-compliance with any statute, law, ordinance, rule or
regulation relating to the installation, operation, use or maintenance of the
Equipment, it being expressly understood that all such liability shall be the
responsibility of TransCanada. Lessor shall be responsible to confirm the
manufacturing of the Equipment is within compliance with all applicable state
and federal regulations and codes.

 

8.Indemnity.

 

8.1Each Party ("Indemnitor") shall indemnify and hold harmless the other Party
("Indemnitee"), its affiliates and each of their representatives, directors,
officers, employees and agents from and against all claims, demands, losses,
costs (including attorneys' fees), damages, suits or proceedings by third
parties (collectively referred to as "Claims") that arise out of or are
attributable to:

 

(i)TransCanada's installation, operation and maintenance of the Equipment;

 

(ii)any breach of this Lease by the Indemnitor, or its personnel, agents or
subcontractors;

 

(iii)TransCanada's obligations to pay taxes and fees as a result of this Lease,
and any related penalties imposed by any governmental or other authority having
jurisdiction.

 

(iv)in the case of Supplier, any claim or suit for alleged infringement of any
patent, industrial design, license, copyright or trademark resulting from or
arising in connection with the manufacture, sale, use or other disposition of
the Equipment. If the Equipment or any portion thereof constitutes an
infringement, Supplier shall, in addition to its other obligations under this
Agreement, at its own expense and as directed by Company, either procure for
Company the right to continue using such Equipment without liability for such
infringement, or modify or replace such Equipment with non-infringing Equipment
accomplishing the same purpose as the replaced Equipment.

 



4

 

 



8.2The Indemnitor will assume on behalf of the Indemnitee, and conduct with due
diligence and in good faith, the defense of any Claims with counsel reasonably
satisfactory to the Indemnitee; provided that the Indemnitee and their insurer
shall have the right to be represented therein by advisory counsel of their own
selection and at their own expense; provided further that if the defendants in
any such action include both the Indemnitor and the Indemnitee, and if the
Indemnitee will have reasonably concluded that there may be legal defenses
available to it which are different from, additional to, or inconsistent with
those available to the Indemnitor, then the Indemnitee and their insurer shall
have the right to select separate counsel to participate in the defense of such
Claims on its own behalf and at the Indemnitor's expense. Without the prior
consent of the Indemnitee, the Indemnitor will not enter into any settlement of
any Claim which would lead to liability or create any financial or other
obligation on the part of the Indemnitee.

 

9.Insurance

 

TransCanada shall bear the risk, responsibility and liability for the delivery,
return, installation, operation and maintenance of the Equipment. TransCanada
shall maintain, at its cost, all such insurance on the Equipment with losses
payable to Lessor against fire, theft, destruction, property damage, personal
injury, general liability and other risks as are appropriate and specified by
Lessor. TransCanada shall provide Lessor proof of such insurance.

 

10.Default.

 

10.1TransCanada shall be in default hereunder if TransCanada fails to pay the
Monthly Lease Payment as required hereunder within ten (10) business days of the
due date thereof.

 

10.2Either Party will be in default under this Lease if the Party defaults in
the performance of an obligation required from the Party under this Lease.

 

10.3If either Party defaults in performance of any of its obligations under this
Lease, the other Party shall provide a written notice of the default to the
defaulting Party and if the defaulting Party does not remedy the default within
ten (10) business days after the receipt of such notice, the other Party may
rely on any legal or equitable remedy available in law or equity.

 

11.Return Condition.

 

11.1Subject to TransCanada's option to purchase under Section 12, below, upon
the expiration or termination of this Lease, TransCanada shall return, at
TransCanada's expense, such Equipment and any parts, additions or improvements
made thereon or thereto, to the Lessor at Lessor's offices or other place
designated by the Lessor. On return to the Lessor, the Equipment shall be free
and clear of oil, operational and in good working order and repair, except for
ordinary wear and tear.

 



5

 

 



12.Option to Purchase.

 

12.1Provided TransCanada is not in default with respect to any obligations or
payments required to be made under this Lease, the Lessor grants to TransCanada,
during the Initial Term and Extended Term, if any, hereof, an option to purchase
the Lessor's interest in the Equipment for the amounts set forth in the attached
Schedule B.

 

12.2This option may be exercised by TransCanada giving the Lessor written notice
(the "Notice") of its intention to exercise the option. The Notice shall set
forth the time for the closing of the sale which shall be the date which is
sixty (60) days after the date of the Notice or in the event there are less than
sixty (60) days remaining in the Initial Term or Extended Term, if any, at the
end of such term (the "Closing Date"). On the Closing Date, TransCanada shall
pay the purchase price set forth in Schedule B to the Lessor by way of certified
check or money order and the Lessor shall transfer its interest in the Equipment
to TransCanada whereupon this Lease shall cease.

 

12.3TransCanada shall pay any and all taxes, license or registration fees, or
other fees, costs, or charges payable in connection with any such sale and
purchase of the Equipment. The bill of sale from the Lessor to TransCanada shall
contain warranties on the part of the Lessor that it has done no act nor created
any security interest in the Equipment that would adversely affect the title to
it.

 

13.Encumbrances, Taxes and Other Laws.

 

TransCanada shall keep the Equipment free and clear of any liens or other
encumbrances, and shall not permit any act where Lessor's title or rights may be
negatively affected. TransCanada shall be responsible for complying with and
conforming to all laws, rules, regulations, ordinances and statutes relating to
the possession, use, operation or maintenance of the Equipment. Furthermore,
TransCanada shall promptly pay all taxes, fees, licenses and governmental
charges, together with any penalties or interest thereon, relating to the
possession, use, operation or maintenance of the Equipment.

 

14.Termination.

 

During the Initial Term, either Party may terminate this Agreement at any time
for any reason on ninety (90) days written notice to the other.

 

15.Mutual Representations and Warranties. Each Party agrees, represents and
warrants to the other Party that:

 

(a)This Lease constitutes a valid and legally binding obligation of the Party,
enforceable against the Party in accordance with its terms and all applicable
laws;

 

(b)Neither the entering into or the delivery of this Lease nor the completion of
the transactions contemplated in this Lease by the Party will result in the
violation of any agreement or other instrument to which the Party is a party or
by which the Party is bound or in a violation of any laws applicable to the
Party;

 



6

 

 



(c)Lessor owns all right, title and interest in and to the Equipment and any
parts, additions and improvements made thereon or thereto.

 

16.Address.

 

Any notice or documentation required under this Lease must be provided either by
personal service to the address below, or e-mail to the address below, or
delivery by registered mail to the Party's address below.

 

To TransCanada:

TransCanada Keystone Pipeline Limited Partnership

450 1 Street S.W.

Calgary, Alberta, Canada

Attention: Sherry Richardson

Telephone: 403.920.6113

email: sherry_richardson@transcanada.com

 

To the Lessor:

Save The World Air, Inc.

735 State Street, Suite 500

Santa Barbara, CA 93101

Attention: Gregg M. Bigger, President and CFO

Telephone: 805.729.1815

email: gregg.bigger@stwa.com

 

17.General Provisions.

 

17.1In this Lease, the words importing the singular will include the plural and
vice versa.

 

17.2Unless something in the subject matter is inconsistent therewith, all
references to Articles, Sections or Schedules refer to Articles, Sections or
Schedules of this Lease.

 

17.3A waiver by any Party of the strict performance of any covenant or provision
of this Lease will not of itself constitute a waiver or any subsequent breach of
such covenant or provision or of any other covenant, provision or term of this
Lease. A waiver will be effective if it is in writing and signed by a duly
authorized representative of the Party granting the waiver.

 

17.4Each Party will from time to time and at all times do all such further acts
and execute and deliver all such further documents and assurances as shall be
reasonably required in order to fully perform and carry out the terms of this
Lease.

 

17.5Time is of the essence in all respects of this Lease.

 

17.6This Lease may be amended from time to time upon mutual agreement. All
amendments must be in writing and signed by duly authorized representatives of
the parties.

 

17.7This Lease, including Schedules A, B and C, constitutes the entire agreement
between the Parties with respect to its subject matter. There are no other
agreements, representations, warranties, conditions, terms or understandings,
written, verbal, express or implied between the Parties, unless mutually agreed
to and confirmed in writing subsequent to the date of this Lease.

 



7

 

 



17.8In the event, and to the extent, of conflict between any of the terms of
this Lease and Schedule A, Schedule B or Schedule C, the terms of this Lease
shall prevail.

 

17.9If any one or more provisions of this Lease are found to be invalid,
unenforceable or void by any court or tribunal of competent jurisdiction, the
remaining terms and provisions will be deemed to be severable from the part so
found and remain in full force and effect.

 



17.10This Lease is subject to and shall be construed in accordance with the laws
in force in the State of New York. The federal or state courts located in New
York, New York shall have exclusive jurisdiction over any disputes arising under
this Lease.

 

17.11This Lease may be executed in counterparts, each of which will be deemed an
original and all of which will together constitute one and same instrument.
Delivery of this Lease may be made by facsimile or other electronic format
attached to email.

 



[Signature Page Follows]

 

 



8

 

 

IN WITNESS WHEREOF the parties have executed this Lease as of the day and year
first above written.

 



TransCanada Keystone Pipeline, L.P.     Save the World Air, Inc. by its agent
TransCanada Oil Pipeline Operations Ltd.                 Per: /s/ Andy Mather  
Per: /s/ Greggory M. Bigger Name: Andy Mather   Name: Greggory M. Bigger Title:
Director of Facilities Products   Title: President & CFO



 

[ex1001-image1.jpg] 



9

 

 



Schedule A

 

The Equipment is generally described as follows:

 

· AOTTM Midstream, skid mounted ; Quantity = 4

 

· Header assembly; Multiple 30" 600 series steel spool pieces reducing to 20"
600 series nozzles; Quantity = 2 (intake and outtake)

 

· AOTTM Power Supplies (1 per AOTTM); LH series 5 kW regulated high-voltage DC
power supply; Quantity = 4

 

· Data acquisition and control (SCADA/PLC); specifications TBD; Quantity = 1

 

· Power supply and SCADA housing; Class 1 — Division 1 portable structure,
specifications TBD; Quantity — 1

 



DESCRIPTION MAKE MANUFACTURER MODEL YEAR Serial # License #                    
                                                                             

 

 

 



10

 

 



Schedule B

 

Option to Purchase Leased Equipment

 

TransCanada may, at its option, purchase the Equipment during the Initial Term
of the Lease for a fixed price of Four Million Three Hundred Thousand U.S.
Dollars ($4,300,000).

 

If TransCanada extends the Lease, TransCanada may, at its option, purchase the
Equipment during the Extended Term at the greater of $4,300,000 or fair market
value.

 

 

 

 



11

 

 



Schedule C

 

DATA COLLABORATION

 

Save The World Air, Inc.'s AOTTM Midstream operation requires collaborative
access to specific data points for the successful implementation of the
Equipment and for testing purposes. Data points are required from pump stations
immediately upstream and downstream of the Equipment installation point,
currently described as PS 30 (ROCK) and PS 31 (PONCA CITY), to determine the
safe and successful operation of the devices as installed by TransCanada to the
Keystone XL Pipeline. The data points required for collaborative real-time
access and recording from the pump stations' data acquisition SCADA / PLC
includes but is not limited to the following:

 

1.System time and date

2.Pump station status

3.Main pipeline temperature directly upstream of pump station

4.Main pipeline pressure directly upstream of pump station

5.Pump motor variable frequency drive (VFD)

6.Pump station pipeline flow rate

7.Pump station oil pressure

8.Pump station oil temperature

9.Main pipeline temperature directly downstream of pump station

10.Main pipeline pressure directly downstream of pump station



11.Pump station pressure differential

12.Discharge pressure reduction

13.Flow summary, data and graphs

 



12

